As filed with the Securities and Exchange Commission on June 10, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22503 Rochdale Alternative Total Return Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2013 Item 1. Reports to Stockholders. The Rochdale Alternative Total Return Fund (RATRF) Semi -Annual Report March 31, 2013 Dear Fellow Shareholders, The Rochdale Alternative Total Return Fund (“RATRF” or the “Fund”) invests in a diversified pool of investment grade life insurance policies. The Fund objective is to create a diversified portfolio of life insurance policies that is projected to provide attractive returns, low volatility, and low correlation to the equity market. The benefit of this Fund to investors is the value of having access to an asset class with expected low economic risk, and the potential to generate strong risk-adjusted long-term returns while protecting the portfolio during downside markets. As of March 31, 2013 the Fund was invested in 27 policies, at a total investment cost of $21,475,415.The face values of these policies are $162,300,754. When acquiring these policies, both Rochdale and our life settlement originator, AllFinancial Group LLC, undertake a rigorous review of many variables to determine the appropriate acquisition price.Some of the variables included in the decision process are:the life expectancy of the insured based on independent actuarial estimates, the insurance premium payments, the terms and type of the insurance policy, and the expected internal rate of return. Since originating the Fund, we have been disciplined in our selection of the policies we have acquired and the prices we have been willing to pay.As such, we are satisfied that RATRF has acquired these initial policies at values within the parameters established to meet our expectations for returns of 12% over the life of the Fund. For the 6 months ended March 31, 2013, the Fund returned 4.21% with an annual standard deviation of return of 0.13% versus a 10.19% return and 8.61% standard deviation for the S&P 500.There have been no major developments in the Fund over the past 6 months.No policies have matured, and the returns have come from our maturity expectations approaching. New policy investment opportunities are being considered on a very selective basis, and we will only invest in policies that look very promising from a rate of return projection.The Fund is very well positioned in terms of expected premium payments due to the matured policy.We feel holding a reasonably high cash position for future withdrawals is very prudent at this time. Finally, the continued uncertainty over the future path of U.S. fiscal policy and ongoing worries over European growth and sovereign debt provides a good reminder of the important diversifying role alternative fixed investments such as RATRF can play in a portfolio. More than at any point in recent history, financial market movements are tied to the unpredictability of policymakers. We believe the inclusion of RATRF in portfolios can provide immense benefit since this investment has little to no connection to global economic events that have shown the ability to stress financial markets. Sincerely, 570 Lexington Avenue, New York, NY 10022-6837 | Tel. 800-245-9888/212-702-3500 | Fax 212-702-3535 | www.rochdale.com San Francisco|Orlando|Dallas| Richmond Garrett R. D’Alessandro, CFA, CAIA, AIF Chief Executive Officer & President Rochdale Investment Management LLC Important Disclosures Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. The most recent month-end performance can be obtained by calling 800-245-9800. An investor should consider carefully the Fund’s investment objectives, risks, charges, and expenses. The Private Offering Memorandum contains this and other important information about the investment company, and it may be obtained by calling 800-245-9800. Please read it carefully before investing. RIM Securities LLC, the affiliated broker dealer for Rochdale Investment Management LLC and the Distributor of the Fund, 570 Lexington Avenue, New York, NY 10022. This publication is for informational purposes only and is being furnished on a confidential basis to a limited number of prospective investors. This publication is not intended to be a solicitation, offering, or recommendation to buy any security of Rochdale Investment Management LLC (“Rochdale”) or its affiliates or subsidiaries or otherwise. Any such offering may be made only by means of a Private Offering Memorandum to be furnished to qualified prospective investors at a later date and any conflicting information contained herein will be superseded in its entirety by such Private Offering Memorandum. Investors should review the Private Offering Memorandum (including, without limitation, the information therein as to the conflicts and risks) prior to making an investment decision. The information contained herein is confidential and may not be reproduced in whole or part or distributed to third parties. None of Rochdale, or its affiliates or subsidiaries, are authorized to make representations with respect to the treatment of an investment from an investor's perspective. Investors must rely upon their own examination of the terms of any offering and upon their own representatives and professional advisors, which may include legal counsel and accountants as to the accounting and tax treatment, suitability for such investor, and the legal and other aspects of an investment in the product. The views expressed herein represent the opinions of Rochdale and are subject to change without notice at anytime. This information should not in any way be construed to be investment, financial, tax, or legal advice or other professional advice or service, and should not be relied on in making any investment or other decisions. As with all investment strategies, there are risks associated with its implementation. The Fund’s assets are concentrated in the unregulated insurance industry and any event that materially affects the industry will impact the Fund. The Fund has exposure to regulatory risk; regulations may change and vary by state. The policies owned by the Fund only remain in force if the premiums are paid. If for any reason the premiums aren’t made, the policy will lapse and the Fund will lose ownership; this will reduce the return or create a loss of principal. Therefore the Fund expects to issue new shares or utilize leverage in its strategy. While this will be closely monitored and managed by Rochdale, it will increase the overall risk of the portfolio. The due diligence performed by AllFinancial Group LLC and Rochdale is a detailed process; however, it is possible that a policy owned by the Fund was obtained by the insured in violation of the terms and conditions of the policy. If this occurs, the policy will be null and void and no payout will be made, resulting in a loss of principal and reducing the overall portfolio return. Alternative investments are speculative and entail substantial risks. There is no guarantee investment objectives will be met. The pool may perform differently than expected if the insured’s life span is greater or less than what is anticipated. Certain information may be based on information received from sources Rochdale Investment Management considers reliable; Rochdale Investment Management does not represent that such information is accurate or complete. Certain statements contained herein may constitute “projections,” “forecasts” and other “forward-looking statements” which do not reflect actual results and are based primarily upon applying retroactively a hypothetical set of assumptions to certain historical financial information. Any opinions, projections, forecasts and forward-looking statements presented herein are valid only as of the date of this document and are subject to change. 570 Lexington Avenue, New York, NY 10022-6837 | Tel. 800-245-9888/212-702-3500 | Fax 212-702-3535 | www.rochdale.com San Francisco|Orlando|Dallas| Richmond Rochdale will serve as the investment manager for the assets of the Rochdale Alternative Total Return Fund. As such, Rochdale is solely responsible for all activities involving the promotion, presentation and sale as well as the determination of client suitability and certification that investors meet the standards necessary to invest. This is not the responsibility of any broker or other party who mutually services an investor with this product. 570 Lexington Avenue, New York, NY 10022-6837 | Tel. 800-245-9888/212-702-3500 | Fax 212-702-3535 | www.rochdale.com San Francisco|Orlando|Dallas| Richmond Rochdale Alternative Total Return Fund LLC Financial Statements March 31, 2013 Rochdale Alternative Total Return Fund LLC Financial Statements March 31, 2013 TABLE OF CONTENTS Page Financial Statements Statement of Assets, Liabilities and Members’ Capital 2 Statement of Operations 3 Statement of Changes in Members' Capital 4 Statement of Cash Flows 5 Schedule of Investments 6 Investment Breakdown 7 Notes to Financial Statements 8-18 Financial Highlights 19 Manager and Officer Information Additional Information Rochdale Alternative Total Return Fund LLC Statement of Assets, Liabilities and Members' Capital March 31, 2013 (Unaudited) ASSETS Investments, at fair value method (cost $29,487,302) $ Cash Interest receivable on short-term investment Prepaid expenses Total assets LIABILITIES AND MEMBERS' CAPITAL Contributions received in advance Payable to advisor Accrued audit fees Accrued fund accounting and fund administration fees Accrued legal fees Accrued expenses and other liabilities Total liabilities TOTAL MEMBERS' CAPITAL $ ANALYSIS OF MEMBERS' CAPITAL Member capital units outstanding (Unlimited number of units authorized, no par value) Net asset value per unit (members' capital/units outstanding) $ The accompanying notes are an integral part of these financial statements. 2 Rochdale Alternative Total Return Fund LLC Statement of Operations Six Months Ended March 31, 2013 (Unaudited) INVESTMENT INCOME Interest income on short-term investment $ EXPENSES Management fees Service fees Fund accounting and fund administration fees Legal fees Audit fees Directors fees Insurance expense Registration expense Other expenses Total Expenses Net Investment Loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net change to fair value on life settlement contracts, net of premiums paid and continuing costs Net Increase in Members' Capital Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 3 Rochdale Alternative Total Return Fund LLC Statement of Changes in Members' Capital Six Months Ended Year Ended March 31, 2013 (1) September 30, 2012 FROM OPERATIONS Net investment loss $ ) $ ) Net change to fair value on life settlement contracts, net of premiums paid and continuing costs Net Increase in Members' Capital Resulting from Operations INCREASE (DECREASE) FROM TRANSACTIONS IN MEMBERS' CAPITAL Proceeds from sales of members' capital units Payments for purchases of members' capital units - ) Cash paid for Offshore feeder expenses ) ) Net Proceeds of Members' Capital Units Total Increase in Members' Capital MEMBERS' CAPITAL Beginning of period End of period $ $ Unaudited. The accompanying notes are an integral part of these financial statements. 4 Rochdale Alternative Total Return Fund LLC Statement of Cash Flows Six Months Ended March 31, 2013 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net increase in members' capital resulting from operations $ Adjustments to reconcile net increase in members' capital resulting from operations to net cash used in operating activities: Purchases of life settlement contracts ) Purchases of money market fund ) Sales of money market fund Net change to fair value on life settlement contracts, net of premiums paid and continuing costs ) Premiums and continuing costs paid on life settlement contracts ) Change in Operating Assets and Liabilities: Interest receivable on short-term investment 46 Prepaid expenses Payable to advisor Contributions received in advance Accrued audit fees ) Accrued fund accounting and fund administration fees ) Accrued legal fees Accrued expenses and other liabilities Net cash used in operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sales of members' capital units Cash paid for Offshore feeder expenses ) Net cash from financing activities Net change in cash and cash equivalents CASH AND CASH EQUIVALENTS Beginning of period - End of period $ The accompanying notes are an integral part of these financial statements. 5 Rochdale Alternative Total Return Fund LLC Schedule of Investments March 31, 2013 (Unaudited) Percentage Initial Cost Premiums Paid Date of Members' Principal and Costs since Acquired Capital Amount Acquisition Fair Value Long-Term Investments1, 2, 3, 4: Life Settlement Contracts American General Life #634L Oct-12 % $ $ $ American General Life #U100 Apr-11 American General Life #UM00 Feb-11 AXA Equitable Life #1572 Feb-11 AXA Equitable Life #1600 Jun-12 Beneficial Life #BL22 Jun-11 John Hancock Life #6686 May-12 John Hancock Life #9359 Nov-11 John Hancock Life #9379 Feb-11 John Hancock Life #9381 Nov-11 John Hancock Life #9390 May-11 John Hancock Life #9448 Aug-11 Lincoln Benefit Life #9330 Nov-11 Lincoln National Life #JJ70 May-11 Manufacturer's/John Hancock Life #6912 Jun-12 Massachusetts Mutual Life #1560 May-11 Massachusetts Mutual Life #1563 Feb-11 New York Life and Annuity #4757 Nov-11 New York Life and Annuity #5673 Nov-11 Pacific Life #7850 Jul-11 Penn Mutual Life #8193 Mar-11 PHL Life #8499 Aug-11 PHL Life #8509 Aug-11 PHL Variable Life #6161 Nov-11 Phoenix Life #5555 Jan-12 Reliastar/ ING #2047 Mar-11 Security Life of Denver #3394 Nov-11 Total Long-Term Investments Short-Term Investment Money Market Fund First American Government Obligations Fund, 0.02% 5 Total Investments % $ $ 1 Illiquid securities. 2 Fair valued by Valuation Committee as delegated by the Fund's Board of Managers using the fair value method. 3 All investments are non-income producing. 4 Restricted securities. 5 7-Day Yield. The accompanying notes are an integral part of these financial statements. 6 Rochdale Alternative Total Return Fund LLC Schedule of Investments (Continued) March 31, 2013 (Unaudited) Investment Breakdown (as a % of total investments) The accompanying notes are an integral part of these financial statements. 7 Rochdale Alternative Total Return Fund LLC Notes to Financial Statements (Unaudited) 1. Organization Rochdale Alternative Total Return Fund LLC (the “Fund”) is a Delaware limited liability company registered under the Investment Company Act of 1940, as amended (“1940 Act”), as a closed-end, non-diversified, management investment company.The Fund was formed and received its initial seed capital in 2010, and commenced operations on January 4, 2011.The Fund’s investment objective is to seek long-term capital appreciation through the purchase of life settlement contracts (“Policies”) at a discount to face value.The life expectancy of the insureds covered by the Policies held by the Fund is expected to range from 1 to 10 years. The Fund is managed by the Board of Managers (the “Board”) and by Rochdale Investment Management LLC (the “Advisor”), an investment adviser registered under the Investment Advisers Act of 1940, as amended, to serve as the Advisor for the Fund. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund. Basis of Presentation and Use of Estimates The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“US GAAP”).The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures.The most significant estimates are those related to the fair value of investments.Accordingly, actual results could differ from those estimates. The Statement of Changes in Members’ Capital for the six months ended March 31, 2013 does not reflect sales and purchases of members’ interests to other investors of $55,000 and $54,287, respectively, as these transactions are not transactions of the Fund.These transactions are reflected for the year ended September 30, 2012. Investments Valuation Life Settlement Contracts Investments in life settlement contracts are carried at fair value.The Fund will normally pursue its investment objective by investing substantially all of its assets in life insurance policies and interests related thereto purchased through life settlement transactions (collectively, “Policies”).The Advisor has wide discretion in determining the Policies in which the Fund will invest.Policies may include, without limitation, whole, universal, variable universal, term, variable term, survivorship, group, and other types of life insurance policies. 8 Rochdale Alternative Total Return Fund LLC Notes to Financial Statements (Unaudited) 2.Significant Accounting Policies (continued) Investments Valuation (continued) Life Settlement Contracts (continued) While it is anticipated that the Fund will endeavor to purchase complete ownership interests in each Policy in which it invests, the Fund may also purchase partial ownership interests in any particular Policy when the Advisor believes that such a purchase is appropriate.The Fund may also purchase interests in pools of Policies issued by third parties and/or purchase Policies directly from third parties. The Fund’s Board has approved fair value procedures pursuant to which the Fund values its investments in the Policies using the fair value method of accounting.The fair value procedures recognize that the Policies are illiquid and that no market currently exists for the Policies. The Advisor and the Board anticipate that market quotations will not be readily available for the Policies in which the Fund invests.It is therefore expected that each Policy will be priced by the Fund’s Pricing Committee in accordance with the Fund’s fair value procedures.Fair value of a security is the amount, as determined by the Advisor in good faith, that the Fund might reasonably expect to receive upon a current sale of the security.In determining the method to be used to establish the fair value of a Policy, the Fund’s Pricing Committee will consider all appropriate factors relevant to the value of each Policy, which may include, but is not limited to, life insurance pricing models (which generally take into account, among other things, the net death benefit, the life expectancy of the insured and the expense associated with maintaining the policy), proprietary internal rate of return computations, life expectancy tables, specific characteristics of the individual insured, supply and demand conditions within the life settlement market and insurance company credit ratings.Premiums payable are based on an estimate of minimum premiums on the policy as determined by the investment manager.Due to the inherent uncertainty of this method of valuation, the estimated values may differ significantly from the value that would have been used had a ready market value for the investment existed, and the difference could be material. Under the fair value method, the Fund recognizes the initial investment in its Policies at the transaction price.In subsequent periods, the Fund re-measures the investment in its Policies at fair value in its entirety at each reporting period and recognizes changes in fair value in earnings, less Policy premiums paid and continuing costs, plus proceeds from Policy maturities in the period in which the changes occur.Life settlement contracts are included in Level 3 of the fair value hierarchy. 9 Rochdale Alternative Total Return Fund LLC Notes to Financial Statements (Unaudited) 2.Significant Accounting Policies (continued) Investments Valuation (continued) Money Market Fund The fair value of the money market fund is the net asset value of the mutual fund investment which is calculated on a daily basis.The money market fund is registered and regulated by the Securities and Exchange Commission (the “SEC”).The money market fund invests in government obligations, exclusively in short term U.S. government securities.The money market fund has daily liquidity and is included in Level 1 of the fair value hierarchy. Fair Value Measurements The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability.These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities (see Note 3). 10 Rochdale Alternative Total Return Fund LLC Notes to Financial Statements (Unaudited) 2.Significant Accounting Policies (continued) Prepaid Expenses At March 31, 2013, the Fund’s prepaid expenses consisted primarily of prepaid servicing fees.Prepaid servicing fees are derived from the origination fees of the Policies.Of the total origination fees, 80% applies to servicing the Policies and is amortized to expense over a five year period, while the remaining 20% is expensed as incurred.The origination fees are included in the total cost paid to acquire the Policies and when expensed are part of the continuing costs. Investment Income Recognition Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Realized and unrealized gains and losses are included in the determination of income. Interest income on proceeds of life settlement contracts is recognized only when death benefits and/or sale proceeds are received by the Fund. Distributions to Members The Fund does not anticipate making periodic distributions of its net income or gains, if any, to the Members.Notwithstanding the foregoing, upon the second anniversary of the Fund’s closing, the Board will consider adopting a policy of making distributions to Members on a semi-annual basis in aggregate amounts determined solely by the Board; provided, however, that the Fund will retain amounts necessary to make premium payments on its Policies.Although the Fund does not expect to realize long-term capital gains except under extraordinary circumstances (such as the sale of all or a substantial portion of the Policies), if it does earn such gains, net gains will either be used to acquire additional Policies, make annual premium payments, or be considered for a full or partial distribution once a year. Federal Income Taxes The Fund intends to operate as a partnership and not as an association or a publicly traded partnership taxable as a corporation for U.S. federal income tax purposes.Each Member is responsible for the tax liability or benefit relating to such Member’s distributive share of taxable income or loss regardless of whether such income is distributed.Therefore, no federal income tax provision is reflected in the accompanying financial statements.The Fund has adopted financial reporting rules regarding recognition and measurement of tax positions taken or expected to be taken on a tax return.The Fund recognizes the effect of tax positions when they are more likely than not of being sustained.The Fund’s tax year end is December 31.The Fund has concluded that there is no impact on the Fund’s net assets and 11 Rochdale Alternative Total Return Fund LLC Notes to Financial Statements (Unaudited) 2.Significant Accounting Policies (continued) Federal Income Taxes (continued) no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions taken or expected to be taken on its tax returns for the tax year ended 2011 or 2012.As of March 31, 2013, the Fund’s tax years since inception remain open and subject to examination by relevant taxing authorities.During the six months ended March 31, 2013, there were no distributions from ordinary income for tax purposes. Fund Expenses The Fund bears all expenses incurred in its business.The expenses of the Fund include, but are not limited to, the following: management fees; service fees; legal fees; accounting and auditing fees; custody fees; costs of computing the Fund’s net asset value; expenses of preparing and distributing prospectuses, and any other material (and any supplements or amendments thereto), reports, notices, other communications to Members, and proxy material; expenses of preparing and filing reports and other documents with government agencies; expenses of Members’ and Board meetings; Member record keeping and Member account services, fees, and disbursements; interest and fees on any borrowings by the Fund; performance allocation fees; the servicer fees; insurance premiums; fees for investor services and other types of expenses as may be approved from time to time by the Board. The Fund also bears expenses to meet operational needs associated with its investments in the Policies.These expenses include, but are not limited to, the following:agent commissions, escrow fees, origination fees, policy review expense fees, premium payments and servicing fees and are included as premiums paid and continuing costs in the changes to fair value on life settlement contracts, net of premiums paid and continuing costs line on the Fund’s Statement of Operations. Subsequent Events Management has evaluated the Fund’s related events and transactions that occurred subsequent to March 31, 2013, through the date the financial statements have been issued.There were no events or transactions that occurred since March 31, 2013 that materially impacted the amounts or disclosures in the Fund’s financial statements. 12 Rochdale Alternative Total Return Fund LLC Notes to Financial Statements (Unaudited) 3. Investments The following are the classes of investments at March 31, 2013 grouped by the fair value hierarchy for those investments measured at fair value on a recurring basis: Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Life Settlement Contracts $
